Title: VII. To George Washington from Brigadier General Anthony Wayne, 23 June 1780
From: Wayne, Anthony
To: Washington, George



Dear General
Chatham [N.J.] June 23rd 1780 8. OClock P.M.

You have heard that the Enemy—after burning Spring-field—are retired to their former post on Elizabeth town point—their Number (from every Judicial Observation) did not exceed four thousand, they brought out three days provision & upwards of twenty pieces of Artillery.
I have not yet seen Genl Greene—but from very good Intelligence two Batts. of Grenadrs—& two of Light Infantry together with all the Other troops lately arrived from Charles-town (except the Legion) Embarked last evening, but had not sailed, may they not wait the return of those under Genl Knyphausen who ma[r]ch out this morning, & proceed in Conjunction up the North river, in full confidence that thes mornings Manoeuvre has drawn your Excellency’s attention to this point—I shall therefore move parallel with the River along New Ark mountain towards Crain town Gap, as soon as it is Light—unless the Situation of the Enemy or your Excellency’s or Genl Green’s orders renders that movement Improper. Interim I am Your Most Obt & very Hume Sert

Anty Wayne

